Citation Nr: 9913885	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-06 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
(gastrointestinal) disorder.

(The issue of entitlement to service connection for vertigo 
was the subject of the Board's decision dated June 18, 1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The appellant served on active duty from April 1941 to July 
1942.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1998 as to the new and material evidence issues listed on the 
title page.  The requested development has been completed and 
the case is now before the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service connection for hearing loss and a stomach 
condition was previously denied by the RO in August 1972.  
The appellant did not file an appeal with respect to that 
decision and therefore, the RO's decision became final.

2.  Evidence associated with the claims file since the August 
1972 is not so significant that it must be considered in 
order to fairly decide whether the appellant is entitled to 
service connection for hearing loss and a stomach condition.


CONCLUSIONS OF LAW

1.  The RO's August 1972 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has not been submitted to 
reopen previously denied claims of entitlement to service 
connection for hearing loss and a stomach condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1998).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.

Service connection for hearing loss and a stomach condition 
was previously denied by the RO in August 1972.  The 
appellant did not appeal the RO's decision and hence, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).  Service medical records 
considered by the RO did not show that the appellant for 
treated for or diagnosed with hearing loss during service.  
In addition, although the service records showed treatment in 
1941 for stomach indigestion which was diagnosed as 
gastritis, the appellant's discharge physical examination 
conducted in July 1942 was entirely negative for any problems 
with the stomach.  Additional records considered by the RO 
included hospital records dated in 1947 that showed treatment 
for cholecystitis, but these records did not contain any 
findings or notations relating that condition to any 
treatment from his military service.  Also, the RO considered 
a VA discharge summary report reflecting a period of 
hospitalization in December 1950-February 1951 for an 
unrelated condition (fracture of patella, right knee).

Pertinent evidence associated with the claims file since the 
August 1972 decision consisted of the reports of a VA pension 
examination conducted in May 1980, a progress report from a 
Dr. Aranda dated in December 1987, and VA outpatient 
treatment reports dated in 1982-93.  The 1980 pension 
examination revealed that the appellant had bilateral hearing 
loss and complaints of occasional gastrointestinal distress 
related to ingestion of certain kinds of food.  There were no 
reported findings or notations reflected in the examination 
reports relating these conditions to his World War II-ear 
military service.  Similarly, the report from Dr. Aranda 
contained no findings with regard to hearing loss or a 
stomach condition.  The VA outpatient reports dated in 1982-
93 showed treatment for a number of gastrointestinal 
problems, including abdominal pain and diverticulitis, but 
these records also contained no findings relating any of 
these conditions to the appellant's military service.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
not reopen either claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the August 1972 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
these claims.  As alluded to above, the medical reports from 
VA and Dr. Aranda do not in any manner relate the appellant's 
problems with his hearing and stomach to his brief period of 
military service during World War II.  Although the evidence 
cited above is "new" in the sense that it was not of record 
at the time of the prior denial of these claims, it would 
have to be probative, but the evidence simply does not 
provide a medical link showing that the treatment for hearing 
loss and gastrointestinal disorder years after service was 
attributable to an incident or event of the appellant's 
military service.  Hence, all of this evidence is essentially 
cumulative of evidence previously before the RO in 1972.  
Accordingly, it provides no basis to reopen these claims.

With respect to the above, the Board finds that the 
appellant's pleadings, statements of records, etc., to 
include his claim to reopen, notice of disagreement, 
substantive appeal, and his hearing testimony of June 1997, 
essentially reiterate his previously considered contentions 
with respect to the claimed disabilities, and as such are not 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  To the extent that the appellant contends that he 
has a disability that was either incurred in or aggravated 
during service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to these claims 
and therefore, are deemed to be not material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claims 
seeking entitlement to service connection for hearing loss and 
a stomach disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen one or more of the aforementioned 
claims.  Thus, as the Secretary's obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required at this time.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

New and material evidence sufficient to reopen claims for 
service connection for hearing loss and a stomach disorder not 
having been submitted, the benefits on appeal remain denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

